Case 5:21-mj-00182-RBF Document 1 Filed 02/12/21 Page 1 of 4
             Case 5:21-mj-00182-RBF Document 1 Filed 02/12/21 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                          )
v.                                                )     SA-21-MJ-182
ALONSO RIVERA, JR.                                )

                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        1.      Before me, the undersigned authority, appeared David M. Shearer, Affiant, who,

after being placed under oath, deposed and stated the following:

        2.      I am an Investigator with the Terrell Hills Police Department, assigned to the U.S.

Drug Enforcement Administration (DEA) as a Task Force Officer (TFO) and has been so

employed since December 19, 2018. My responsibilities include the investigation of criminal

violations of Title 21, United States Code, and other related offenses.

        3.      I make this affidavit in support of a Criminal Complaint charging ALONSO

RIVERA, JR. with Possession With Intent to Distribute a Controlled Substance, to wit, 500

grams or more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled Substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(A), in San Antonio, Texas, in the Western District of Texas, on or about February 11,

2021.

        4.      This affidavit is based upon my familiarity and investigation of this matter, as

well as conversations I have had with other members of law enforcement also involved in this

investigation and from other sources of information specifically discussed herein. This affidavit

does not include every fact and matter observed by me or known to the government relating to

this investigation.
            Case 5:21-mj-00182-RBF Document 1 Filed 02/12/21 Page 3 of 4




       5.      On February 11, 2021, at approximately 7:13 pm, on Culebra Rd near Loop 1604,

Texas DPS Troopers in full uniform and driving marked patrol vehicles observed a black 2009

Chevrolet Silverado pick-up truck commit traffic violations (Use of Vision Reducing Matter on

Windows – Glass Coating Material/Tint – TXTRC 547.613(A)(1) 16%; and Obscured License

Plate # - TXTRC 504.945)). The F-150’s driver (identified as ALONSO RIVERA, JR.) stopped

in a Sonic Drive-in parking lot (10885 FM471 West, San Antonio, TX 78253). RIVERA

consented to a search of the vehicle. In the truck bed, Troopers discovered two long metal

cylinders. When asked what was in the cylinders, RIVERA replied – a whole lotta drugs. After

being advised of his Miranda warnings, RIVERA admitted that the cylinders contained

methamphetamine.

       6.      Troopers arrested RIVERA for the methamphetamine, issued him a warning for

the traffic violations, and transported him to the San Antonio DEA Office. TX DPS SA George

Correa and DEA TFO Jaime Diaz transported the cylinders to the San Antonio DEA Office.

       7.      After confirming that RIVERA had been warned of his Miranda warnings,

RIVERA admitted that he had picked up the cylinders in Laredo, knew that they contained drugs

(but not what type or exactly how much), that he was to be paid $5,000.00 to deliver them to

“Gringo” in San Antonio, and that he had made trips like this previously to Houston.

       8.      The suspected methamphetamine field tested positive for methamphetamine and

weighed approximately 13.5 kilograms.

                                           CONCLUSION

       9.      Based on the information contained in this affidavit, I submit that there is

probable cause to believe that on or about February 11, 2021, in San Antonio, Texas, within the

Western District of Texas, ALONSO RIVERA, JR., unlawfully, knowingly and intentionally




                                           2
          Case 5:21-mj-00182-RBF Document 1 Filed 02/12/21 Page 4 of 4




possessed with intent to distribute a controlled substance, to wit, 500 grams or more of a mixture

or substance containing a detectable amount of methamphetamine, a schedule II controlled

substance, in violation of 21 USC Sections 841(a)(1) and (b)(1)(A).

                                                           Digitally signed by DAVID
                                             DAVID         SHEARER

                                             SHEARER       Date: 2021.02.12
                                             __________________________________
                                                           10:13:29 -06'00'

                                             David M. Shearer
                                             DEA Task Force Officer

SUBSCRIBED AND SWORN TO BEFORE ME THIS 12TH DAY OF FEBRUARY, 2021.




                                             ___________________________________
                                             RICHARD B. FARRER
                                             U.S. MAGISTRATE JUDGE
                                             WESTERN DISTRICT OF TEXAS




                                            3
